Warner, J.
We find no error in the Court below, in refusing to charge the jury as requested by defendant’s counsel. The evidence in the record is, that the brother of the witness “ went to the plantation on the second day of January, 1860, paid the plaintiff, and dismissed him.” The Court charged the jury, “ that the only question for them to consider was, whether or not the defendant made the contract sued on, and that if she did make such contract as testified to, the plaintiff was entitled to recover the amount agreed upon in said contract.” *255In view of the evidence, as to‘the payment of the overseer, we think this charge of the Court was error, as it excluded from the consideration of the jury the question of payment for his services. Whether the evidence of payment was entirely satisfactory or not, it ivas the right of the defendant to have that question considered by the jury, in as much as there was evidence before them, upon that point in the case.
Let the judgment of the Court below be reversed.